Title: From George Washington to John Jay, 30 August 1794
From: Washington, George
To: Jay, John


               
                  My dear Sir,
                  Philadelphia Augt 30th 1794.
               
               Your letter of the 23d of June from London (and duplicate) have both been received; and your safe arrival after so short a passage, gave sincere pleasure, as well on private as on public account, to all your friends in this Country; & to none in a greater degree, I can venture to assure you, than it did to myself.
               As you will receive letters from the Secretary of States Office giving an official account of the public occurrences as they have arisen, & progressed, it is unnecessary for me to re-touch any of them: & yet, I cannot restrain myself from making some
                  
                  observations on the most recent of them, the communication of which was received this morning, only; I mean the protest of the Govr of Upper Canada (delivered by Lieutt Sheaffe) against our occupying Lands far from any of the Posts which, long ago, they ought to have surrendered; and far within the known, & until now, the acknowledged limits of the United States.
               On this irregular, & high handed proceeding of Mr Simcoe, which is no longer masked, I would rather hear what the Ministry of G. Britain will say, than pronounce my own sentimts thereon. But can that government or will it attempt, after this official act of one of their governors, to hold out ideas of friendly intentions towd the United States, & suffer such conduct to pass with impunity?
               This may be considered as the most open & daring act of the British agents in America; though it is not the most hostile, or cruel; for there does not remain a doubt in the mind of any well informed person in this country (not shut against conviction that all the difficulties we encounter with the Indians; their hostilities—the murders of helpless women & innocent children along our frontiers, results from the conduct of the Agents of Great Britain in this Country. In vain is it then for its Administration, in Britain, to disavow having given orders which will warrant such conduct, whilst their Agents go unpunished; whilst we have a thousand corroborating circumstances and indeed almost as many evidences (some of which cannot be brought forward); to prove that they are seducing from our alliances (endeavouring to remove them over the line) tribes that have hitherto been kept in peace & friendship with us, at a heavy expence, & who have no cause of complaint except pretended ones, of their creating; whilst they keep in a state of irritation the tribes who are hostile to us, & instigating those who know little of us, or we of them, to unite in the War against us; and whilst it is an undeniable fact that they are furnishing the whole with Arms, Ammunition, cloathing—& even provisions, to carry on the War—I might go further, & if they are not much belied—add men also, in disguise. Can it be expected I ask, so long as these things are known in the United States—or at least firmly believed, and suffered with impunity by G. Britain, that there ever will, or can be any cordiality between the two Countries. I answer NO!  and I will undertake, without the gift of prophecy, to predict, that it will be impossible to keep this Country in a state of amity with
                  
                  G. Britain long, if the Posts are not surrendered. A knowledge of these being my sentiments, would have little weight I am persuaded with the British Admn; nor perhaps with the Nation, in effecting the measure: but both may rest satisfied that if they want to be in Peace with this Country & to enjoy the benefits of its trade &c. this is the road to it.  withholding them, & the consequences we feel at present continuing, war <will be> inevitably.
               This letter is written to you in extreme haste, whilst the Papers respecting this subject are copying at the Secretary of States Office, to go by Express to New York, for a Vessel which we have just heard Sails tomorrow: you will readily perceive therefore I had no time for digesting—& as little for correcting it. I shall only add that you may be assured always of the sincere friendship & Affection of Your Obedient Hble Sert
               
                  Go: Washington
               
            